684 S.E.2d 886 (2009)
In the Matter of F.A.C.
No. 306P09.
Supreme Court of North Carolina.
October 8, 2009.
Christy E. Wilhelm, Concord, for Cheryl Gross.
Florence McCloskey, Randolph County DSS Attorney, for Randolph County DSS.
Mary M. Reece, Smithfield, for Albert Lindsey.
Pamela Newell Williams, GAL/Attorney Advocate, for Tommy Cooke.

ORDER
Upon consideration of the petition filed on the 23rd of July 2009 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."